DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,010,610. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,010,610 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,010,610. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 8 of the instant application correspond across the column to the like lettered elements of claim 18 of patent 11,010,610 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 8 are to be found in patent claim 18 as the application claim 8 fully encompasses patent claim 18. The difference between the application claim 8 and the patent claim 18 lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus, the invention of claim 18 of the patent is in effect a “species” of the “generic" invention of the application claim 8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 8 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 11,010,610. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 20 of the instant application correspond across the column to the like lettered elements of claim 35 of patent 11,010,610 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 20 are to be found in patent claim 35 as the application claim 20 fully encompasses patent claim 35. The difference between the application claim 20 and the patent claim 35 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 20 of the patent is in effect a “species” of the “generic" invention of the application claim 35.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 20 is anticipated by claim 35 of the patent, it is not patentably distinct from claim 35 of the patent.

Application 17/224,688
Patent 11,010,610 - Application 16/495,302
1. A method comprising: receiving, by a compute unit, 

(a) a digital image of a view of a biological sample contained in a slide on a stage of a microscope and as seen through an eyepiece of the microscope, wherein the digital image was captured by a camera; 

(b) identifying, by the compute unit using a machine learning pattern recognizer trained to recognize regions of interest in biological samples of a specified type, regions of interest in the biological sample based on the digital image; and 

(e) generating, by the compute unit, data representing an enhancement to the view of the biological sample as seen through the eyepiece of the microscope, wherein the enhancement is based on the regions of interest in the biological sample, 

(f) wherein the enhancement assists a user in classifying or characterizing the biological sample, 

(c) wherein the microscope comprises one or more optical components coupled to the eyepiece configured to superimpose the enhancement to the view of the biological sample as an overlay, and 

(d) wherein, when the biological sample is moved relative to the microscope or when a magnification or focus of the microscope changes, 

(d) the camera is configured to capture a new digital image of a new view of the biological sample and 

(e) supply the new digital image to the compute unit to generate a new enhancement for the new view.
1. A method for assisting a user in review of a slide containing a biological sample with a microscope having an eyepiece comprising the steps of: 

(a) capturing, with a camera, a digital image of the sample as seen through the eyepiece of the microscope; 

(b) using a machine learning pattern recognizer to identify areas of interest in the sample from the image captured by the camera; and 

(c) superimposing an enhancement to the view of the sample as seen through the eyepiece of the microscope as an overlay, wherein the enhancement is based upon the identified areas of interest in the sample, 

(d) wherein, when the sample is moved relative to the microscope optics or when a magnification or focus of the microscope changes, a new digital image of a new view of the sample is captured by the camera and supplied to the machine learning pattern recognizer, and 

(e) a new enhancement is superimposed onto the new view of the sample as seen through the eyepiece in substantial real time, 

(f) whereby the enhancement assists the user in classifying or characterizing the biological sample.




8. A compute unit comprising a machine learning pattern recognizer, 

(a) wherein the compute unit is configured to: receive a digital image of a view of a biological sample contained in a slide on a stage of a microscope and as seen through an eyepiece of the microscope, 

(b) wherein the digital image was captured by a camera, and 

(c) wherein the machine learning pattern recognizer is trained to recognize regions of interest in biological samples of a specified type; identify, using the machine learning pattern recognizer, regions of interest in the biological sample based on the digital image; and 

(d) generate data representing an enhancement to the view of the biological sample as seen through the eyepiece of the microscope, wherein the enhancement is based on the regions of interest in the biological sample, 

(e) wherein the enhancement assists a user in classifying or characterizing the biological sample, 

(f) wherein the microscope comprises one or more optical components coupled to the eyepiece configured to superimpose the enhancement to the view of the biological sample as an overlay, and 

(g) wherein, when the biological sample is moved relative to the microscope or when a magnification or focus of the microscope changes, 

(h) the camera is configured to capture a new digital image of a new view of the biological sample and 

(i) supply the new digital image to the compute unit to generate a new enhancement for the new view.
18. A system 

(e) assisting a user in review of a slide containing a biological sample, comprising: 

(a) a microscope having a stage for holding a slide containing a biological sample, at least one objective lens, and an eyepiece; 

(b) a digital camera configured to capture digital images of a view of the sample as seen through the eyepiece of the microscope; 

(c) a compute unit comprising a machine learning pattern recognizer configured to receive the digital images from the digital camera, wherein the pattern recognizer is trained to identify regions of interest in biological samples of the type currently placed on the stage, 

(c) wherein the pattern recognizer recognizes regions of interest on a digital image captured by the camera, 

(d) wherein the compute unit generates data representing an enhancement to the view of the sample as seen through the eyepiece of the microscope, and wherein the enhancement is based upon the regions of interest in the sample; and 

(f) one or more optical components coupled to the eyepiece for superimposing the enhancement on the field of view, 

(h) wherein the camera, compute unit and one or more optical components are configured such that when the sample is moved relative to the microscope optics or when a magnification or focus of the microscope changes, a new digital image of a new field of view of the sample is captured by the camera and supplied to the machine learning pattern recognizer, and 

(i) a new enhancement is superimposed onto the new field of view of the sample as seen through the eyepiece in substantial real time.
20. An apparatus comprising: 

(a) a portable computer storage medium containing 

(b) a machine learning pattern recognizer for a specified type of biological sample 

(c) to be viewed by a pathologist using a microscope, 

(d) wherein the machine learning pattern recognizer is one of an ensemble of machine learning pattern recognizers trained at different magnification levels.

35. Apparatus comprising, in combination: 

(a) a collection of portable computer storage media each containing 

(b) different machine learning pattern recognizers for different types of biological samples 

(c) to be viewed by a pathologist using a microscope, 

(d) each of the of the different machine learning pattern recognizers in the form of an ensemble of machine learning pattern recognizers trained at different magnification levels.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smith et al. (U. S. Patent Application Publication 2018/0322327 A1, hereafter ‘327).
In regard to claim 20, Smith teach an apparatus (‘327; ¶ 0144; apparatus for practicing the disclosed invention; fig. 10, ¶ 0083; Computing device 1000 can be any of a wide variety of computing devices, such as a desktop computer, a notebook computer, a server computer, a handheld computer, tablet computer and the like) comprising: a portable computer storage medium (‘327; ¶ 0086; ¶ 0144; tangible media, such as floppy diskettes, CD-ROMs, hard drives, a non-transitory computer readable storage medium, or any other machine readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the various techniques; including forms of portable computer storage media; fig. 10, ¶ 0083) containing a machine learning pattern recognizer (‘327; fig. 1, element 104, classification system; ¶ 0039; ¶ 0046; machine learning algorithm or model for accurate classification) for a specified type of biological sample (‘327; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127 and additional) to be viewed by a pathologist using a microscope (‘327; ¶ 0017; examples of microscopes), wherein the machine learning pattern recognizer is one of an ensemble of machine learning pattern recognizers (‘327; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127 and additional) trained at different magnification levels (‘327; fig. 3; ¶ 0048; ¶ 0060; magnifications may be used to obtain desired levels of detail based on the specific types of particles or materials that are to be detected).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlaudraff et al. (U. S. Patent Application Publication 2014/0098214 A1, already of record, hereafter ‘214) and in view of Smith et al. (U. S. Patent Application Publication 2018/0322327 A1, hereafter ‘327) as applied to claim 20 above.

Regarding claim 1, Schlaudraff teaches a method (‘214; fig. 2; ¶ 0050-0051) comprising: receiving, by a compute unit (‘214; fig. 2; ¶ 0050; computer 120), a digital image of a view of a biological sample contained in a slide on a stage of a microscope and as seen through an eyepiece of the microscope (‘214; fig. 2; ¶ 0050-0051; Microscope 101 is additionally connected to a camera 117 that can capture, for example via a CCD chip, a digital image of the prepared specimen portion. The image data acquired by camera 117 are conveyed to a computer 120), wherein the digital image was captured by a camera (‘214; fig. 2; ¶ 0050-0051; Microscope 101 is additionally connected to a camera 117 that can capture, for example via a CCD chip, a digital image of the prepared specimen portion. The image data acquired by camera 117 are conveyed to a computer 120); wherein the microscope comprises one or more optical components coupled to the eyepiece configured to superimpose the enhancement to the view of the biological sample as an overlay (‘214; ¶ 0007; ¶ 0012; a live overlay image is generated and presented), and wherein, when the biological sample is moved relative to the microscope (‘214; ¶ 0019; moved or repositioned) or when a magnification or focus of the microscope changes (‘214; ¶ 0029), the camera is configured to capture a new digital image of a new view of the biological sample (‘214; ¶ 0029-0030) and supply the new digital image to the compute unit to generate a new enhancement for the new view (‘214; fig. 2; ¶ 0050-0051; Microscope 101 is additionally connected to a camera 117 that can capture, for example via a CCD chip, a digital image of the prepared specimen portion. The image data acquired by camera 117 are conveyed to a computer 120) but does not teach identifying, by the compute unit using a machine learning pattern recognizer trained to recognize regions of interest in biological samples of a specified type, regions of interest in the biological sample based on the digital image; and generating, by the compute unit, data representing an enhancement to the view of the biological sample as seen through the eyepiece of the microscope, wherein the enhancement is based on the regions of interest in the biological sample, wherein the enhancement assists a user in classifying or characterizing the biological sample.
Smith, working in the same field of endeavor, however, teaches identifying, by the compute unit using a machine learning pattern recognizer trained to recognize regions of interest in biological samples (‘327; ¶ 0021; indicated regions of interest) of a specified type (‘327; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127 and additional), regions of interest in the biological sample (‘327; ¶ 0020-0021; indicated regions of interest) based on the digital image (‘327; ¶ 0019- 0020); and generating, by the compute unit, data representing an enhancement to the view of the biological sample as seen through the eyepiece of the microscope (‘327; fig. 5; ¶ 0007; ¶ 0021; ¶ 0054; ¶ 0056; heat map and/or bounding boxes of areas of interest), wherein the enhancement is based on the regions of interest in the biological sample (‘327; ¶ 0020-0021; indicated regions of interest), wherein the enhancement assists a user in classifying or characterizing the biological sample (‘327; ¶ 0020-0021; ¶ 0053) for the benefit of assisting users in determining or finding nearly invisible features through processing enhancements that assists users in classifying or characterizing biological samples.
It would have been obvious to one of ordinary skill in the art prior to the time of the filing of the invention to include the machine learning and image overly enhancements of detected regions of interest as taught by Smith with the methods, systems and techniques for providing a computer enhanced microscope viewing system to view prepared specimens, including specimen positioning and region of interest detection methods that generate automatically generated image overlay data as taught by Schlaudraff for the benefit of assisting users in determining or finding nearly invisible features through processing enhancements that assists users in classifying or characterizing biological samples.

In regard to claim 2, Schlaudraff and Smith teach the method of claim 1 and further teach wherein the regions of interest in the biological sample are identified based on the digital image using an inference accelerator (‘327; fig. 1, element 104, classification system; ¶ 0039; ¶ 0046; machine learning algorithm or model for detecting accurate regions of interest (ROI) classifications, an inference accelerator to identify ROI to assist a user).

Regarding claim 3, Schlaudraff and Smith teach the method of claim 1 and further teach the method as further comprising: receiving, at an interface of the compute unit (‘327; ¶ 0086; ¶ 0144; tangible media, such as floppy diskettes, CD-ROMs, hard drives, a non-transitory computer readable storage medium, or any other machine readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the various techniques; including forms of portable computer storage media; fig. 10, ¶ 0083), the machine learning pattern recognizer (‘327; fig. 1, element 104, classification system; ¶ 0039; ¶ 0046; machine learning algorithm or model for accurate classification); and storing, by the compute unit in a memory (‘327; ¶ 0086; ¶ 0144; tangible media, such as floppy diskettes, CD-ROMs, hard drives, a non-transitory computer readable storage medium, or any other machine readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the various techniques), the machine learning pattern recognizer (‘327; fig. 1, element 104, classification system; ¶ 0039; ¶ 0046; machine learning algorithm or model for accurate classification).

In regard to claim 4, Schlaudraff and Smith teach the method of claim 1 and further teach wherein the biological sample is of a type selected from group of samples consisting of tissue, a lymph node, blood, sputum, urine, stool, water, soil, and food (‘327; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127; ¶ 0139 and additional target groups of samples).

Regarding claim 5, Schlaudraff and Smith teach the method of claim 1 and further teach wherein the enhancement is selected from the group of enhancements consisting of a heatmap (‘327; fig. 5; ¶ 0007; ¶ 0021; ¶ 0054; ¶ 0056; heat map and/or bounding boxes of areas of interest), a region of interest boundary (‘327; fig. 5; ¶ 0007; ¶ 0021; ¶ 0054; ¶ 0056; heat map and/or bounding boxes of areas of interest), an annotation (‘327; ¶ 0046; annotations), a Gleason score, a classification likelihood prediction (‘327; ¶ 0038; probability), a cell count (‘327; ¶ 0104; cell count), and a physical measurement (‘327; ¶ 0038; physical properties of the samples).

In regard to claim 6, Schlaudraff and Smith teach the method of claim 1 and further teach the method as further comprising downloading, by the compute unit from a remote data source over a network, an ensemble of machine learning pattern recognizers (‘327; fig. 4; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127).

Regarding claim 7, Schlaudraff and Smith teach the method of claim 1 and further teach the method as further comprising: receiving, by the compute unit, data indicating a magnification (214; ¶ 0029) of the microscope (‘327; fig. 3; ¶ 0048; ¶ 0060; magnifications may be used to obtain desired levels of detail based on the specific types of particles or materials that are to be detected); and selecting, by the compute unit, the machine learning pattern recognizer from among a plurality of machine learning pattern recognizers based upon the received data (‘327; fig. 4; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127).

In regard to claim 8, Schlaudraff teaches a compute unit (‘214; fig. 2; ¶ 0050; computer 120) comprising a machine learning pattern recognizer (‘214; ¶ 0034-0035; an overlay image can also be generated and/or stored with the aid of a special image processing software program; a pattern recognition software program), wherein the compute unit (‘214; fig. 2; ¶ 0050; computer 120) is configured to: receive a digital image of a view of a biological sample contained in a slide on a stage of a microscope and as seen through an eyepiece of the microscope (‘214; fig. 2; ¶ 0051; Light passing through prepared specimen 104 travels to objective 109, which captures a portion of prepared specimen 104; a viewer can view a magnified image, corresponding to the respective microscopic examination method, of that portion through eyepiece 112. Microscope 101 is additionally connected to a camera 117 that can capture, for example via a CCD chip, a digital image of the prepared specimen portion. The image data acquired by camera 117 are conveyed to a computer 120), wherein the digital image was captured by a camera (‘214; fig. 2; ¶ 0051; Light passing through prepared specimen 104 travels to objective 109, which captures a portion of prepared specimen 104; a viewer can view a magnified image, corresponding to the respective microscopic examination method, of that portion through eyepiece 112. Microscope 101 is additionally connected to a camera 117 that can capture, for example via a CCD chip, a digital image of the prepared specimen portion. The image data acquired by camera 117 are conveyed to a computer 120), wherein the microscope comprises one or more optical components coupled to the eyepiece configured to superimpose the enhancement to the view of the biological sample as an overlay (‘214; ¶ 0007; ¶ 0012; a live overlay image is generated and presented), and wherein, when the biological sample is moved relative to the microscope (‘214; ¶ 0019; moved or repositioned) or when a magnification or focus of the microscope changes (‘214; ¶ 0029), the camera is configured to capture a new digital image of a new view of the biological sample (‘214; ¶ 0029-0030) and supply the new digital image to the compute unit to generate a new enhancement for the new view (‘214; fig. 2; ¶ 0050-0051; Microscope 101 is additionally connected to a camera 117 that can capture, for example via a CCD chip, a digital image of the prepared specimen portion. The image data acquired by camera 117 are conveyed to a computer 120) but does not teach wherein the machine learning pattern recognizer is trained to recognize regions of interest in biological samples of a specified type; identify, using the machine learning pattern recognizer, regions of interest in the biological sample based on the digital image; and generate data representing an enhancement to the view of the biological sample as seen through the eyepiece of the microscope, wherein the enhancement is based on the regions of interest in the biological sample, wherein the enhancement assists a user in classifying or characterizing the biological sample.
Smith, working in the same field of endeavor, however, teaches wherein the machine learning pattern recognizer is trained to recognize regions of interest in biological samples (‘327; ¶ 0021; indicated regions of interest) of a specified type (‘327; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127 and additional), regions of interest in the biological sample (‘327; ¶ 0020-0021; indicated regions of interest) based on the digital image (‘327; ¶ 0019- 0020); and generate data representing an enhancement to the view of the biological sample as seen through the eyepiece of the microscope (‘327; fig. 5; ¶ 0007; ¶ 0021; ¶ 0054; ¶ 0056; heat map and/or bounding boxes of areas of interest), wherein the enhancement is based on the regions of interest in the biological sample (‘327; ¶ 0020-0021; indicated regions of interest), wherein the enhancement assists a user in classifying or characterizing the biological sample (‘327; ¶ 0020-0021; ¶ 0053) for the benefit of assisting users in determining or finding nearly invisible features through processing enhancements that assists users in classifying or characterizing biological samples.
It would have been obvious to one of ordinary skill in the art prior to the time of the filing of the invention to include the machine learning and image overly enhancements of detected regions of interest as taught by Smith with the methods, systems and techniques for providing a computer enhanced microscope viewing system to view prepared specimens, including specimen positioning and region of interest detection methods that generate automatically generated image overlay data as taught by Schlaudraff for the benefit of assisting users in determining or finding nearly invisible features through processing enhancements that assists users in classifying or characterizing biological samples.

Regarding claim 9, Schlaudraff and Smith teach the compute unit of claim 8 and further teach the compute unit is further comprising an interface to a portable computer storage medium (‘327; ¶ 0086; ¶ 0144; tangible media, such as floppy diskettes, CD-ROMs, hard drives, a non-transitory computer readable storage medium, or any other machine readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the various techniques; including forms of portable computer storage media; fig. 10, ¶ 0083), wherein the portable computer storage medium comprises machine learning pattern recognizers (‘327; fig. 1, element 104, classification system; ¶ 0039; ¶ 0046; machine learning algorithm or model for accurate classification) for different types of biological samples (‘327; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127 and additional examples in continuing paragraphs).

In regard to claim 10, Schlaudraff and Smith teach the compute unit of claim 9, wherein the portable computer storage medium comprises an SD card, and wherein the interface to the portable computer storage medium comprises an SD card slot (‘327; ¶ 0083-0090; The copious list of options, busses, and interface types in the cited paragraphs suggests an SD memory card and an SD card slot to accept the same).

Regarding claim 11, Schlaudraff and Smith teach the compute unit of claim 8 and further teach wherein the biological sample is of a type selected from the group of samples consisting of tissue, a lymph node, blood, sputum, urine, stool, water, soil, and food (‘327; ¶ 0098; ¶ 0101; ¶ 0104; ¶ 0108; ¶ 0111; ¶ 0114; ¶ 0118; ¶ 0121; ¶ 0124; ¶ 0127; ¶ 0139 and additional examples in continuing paragraphs).

In regard to claim 12, Schlaudraff and Smith teach the compute unit of claim 8 and further teach wherein the enhancement is selected from the group of enhancements consisting of a heatmap (‘327; fig. 5; ¶ 0007; ¶ 0021; ¶ 0054; ¶ 0056; heat map and/or bounding boxes of areas of interest), a region of interest boundary (‘327; fig. 5; ¶ 0007; ¶ 0021; ¶ 0054; ¶ 0056; heat map and/or bounding boxes of areas of interest), an annotation (‘327; ¶ 0046; annotations), a Gleason score, a classification likelihood prediction (‘327; ¶ 0038; probability), a cell count (‘327; ¶ 0104; cell count), and a physical measurement (‘327; ¶ 0038; physical properties of the samples).

Regarding claim 13, Schlaudraff and Smith teach the compute unit of claim 8 and further teach wherein the compute unit is further configured to output image data of the view of the sample as seen through the microscope and the enhancement to a display (‘214; fig. 2, element 118; ¶ 0057).

In regard to claim 14, Schlaudraff and Smith teach the compute unit of claim 8 and further teach wherein the compute unit is further configured to: integrate the view of the biological sample on the microscope with the superimposed enhancement (‘214; ¶ 0007; ¶ 0012; a live overlay image is generated and presented); and display, on a display, the integrated view of the biological sample and the superimposed enhancement (‘214; ¶ 0007; ¶ 0012; fig. 2, element 118; ¶ 0057; a live overlay image is generated and presented) with a separate digital image of the sample obtained from a whole slide scanning of the slide containing the biological sample to generate an integrated view of the sample (‘327; ¶ 0017).

Regarding claim 15, Schlaudraff and Smith teach the compute unit of claim 8 and further teach wherein the compute unit is in the form of a general purpose computer (‘214; fig. 2; ¶ 0051; computer 120) having an interface to the camera and an interface to the one or more optical components (‘214; fig. 2; ¶ 0050-0051; microscope 101 furthermore encompasses an objective 109 as well as microscope elements (not depicted in further detail) such as a zoom system, tube lenses, and eyepiece lenses).

In regard to claim 16, Schlaudraff and Smith teach the compute unit of claim 8 and further teach the compute unit as further comprising an interface to a computer network (‘327; ¶ 0089).

Regarding claim 17, Schlaudraff and Smith teach the compute unit of claim 16 and further teach wherein the compute unit is further configured to receive the machine learning pattern recognizer via the computer network (‘327; ¶ 0089; ¶ 0148).

In regard to claim 18, Schlaudraff and Smith teach the compute unit of claim 17 and further teach wherein receiving the machine learning pattern recognizer via the computer network comprises downloading the machine learning pattern recognizer from a remote data store, the cloud, or a remote server (‘327; ¶ 0089; ¶ 0148).

Regarding claim 19, Schlaudraff and Smith teach the compute unit of claim 16 and further teach wherein the computer network comprises a local area network, a wide area network, or the internet (‘327; ¶ 0089; ¶ 0148).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883., The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/Primary Examiner, Art Unit 2613